Exhibit 10.3
                                    












Discovery Communications


International Relocation Benefits


International Relocation
Effective June 1, 2017































--------------------------------------------------------------------------------





        
        












 
Permanent Relocation
 
 
Core Benefits include:
 
 
Immigration
 
 
Eligible Dependents May Accompany You
 
 
Transportation To Destination & Excess Baggage
 
 
Air Shipment of Personal Belongings & Household Goods
 
 
Corporate Housing
-    Furnished accommodation upon arrival for up to 60 days
 
 
Destination Services
-    Help setting up your life: finding a home, schools and even the little
things like getting your mail forwarded!
 
 
Miscellaneous Expense Allowance (MEA)
-    Fixed lump sum to help defray expenses outside the relocation package
 
 
Tax Counseling, Tax Services & Tax Assistance
-    Limited to assignment-related benefits only
 
FLEXIBLE BENEFITS AVAILABLE such as:
Pre-Acceptance and Home Finding trips
Language and Cultural training
Spousal Assistance



International Permanent Relocation
2

--------------------------------------------------------------------------------





        
        


Table of Contents
Table of Contents
3
Introduction
5
How to Use This Guide
5
International Relocation Counselor
5
Planning
6
Defining your Benefit
7
Your Benefit Package
7
Counting Years of Prior Service for Current Company Employees
7
General Terms and Conditions
8
Eligibility
8
Eligible Dependents
8
Confidentiality
8
Personal Data Protection
9
Interpretation & Changes in Benefits
9
Effective Date
9
Assignment/Transfer Effective Date
9
Exceptions
9
Letter of Understanding
9
Relocation Repayment Agreement
10
Acknowledgement of Notice of Impact Statement
10
Compensation & Benefits
10
Compensation, Benefits, Vacation, Social Security, Retirement, and Company
Holidays
10
Healthcare Coverage
10
Business Travel
11
Move Days
11
Core Relocation Benefits
12
Expense Reimbursement Benefit
12
Visa, Immigration, and Inoculations Benefits
13
Travel Benefits
14
Company Travel Services
14
Assignment Trip/Final Trip
14
Temporary Living Pre-Departure & Post-Arrival
15
Corporate Housing
15
Short-Stay Accommodations
15
Furniture Rental Option
15
Interim Transportation Pre-Departure & Post-Arrival
15
Moving Household Goods
16
Air Shipment of Personal Goods
16
Shipping Household Goods
16
Furniture Allowance in Lieu of Shipment of Household Goods Option
17
Surface Shipment in Lieu of Air Shipment Option
17



International Permanent Relocation
3

--------------------------------------------------------------------------------





        
        


In-Transit Storage
17
Destination Services Benefits
17
Home-Finding & Settling-In Services Program
17
Mail Forwarding Service
18
Miscellaneous Expense Allowance (MEA)
18
Tax Benefits
19
Tax Counseling/Tax Return Preparation
19
Tax Gross-Up Benefit
19
IRS Code Section 409A Compliance
20
Flexible Benefits
21
Pre-Acceptance Trip
21
Home-Finding Trip
21
Lease Breakage
22
Loss on Sale of Vehicle
22
Cultural Training
22
Language Training
22
Spouse or Partner Career Counseling
22
School Search for Accompanying Dependents
22
Resignation & Termination
23
Voluntary Resignation Personal Hardship
23
Voluntary Resignation
23
Involuntary Termination Not for Cause
23
Termination for Cause
24
Definitions
25















International Permanent Relocation
4

--------------------------------------------------------------------------------




        
        


Introduction
Congratulations! You are off on an exciting adventure and we want to help
prepare you for what’s ahead. This guide is designed to educate you about
benefits to offset some of your expenses associated with your assignment or
relocation. Please be aware that the guide provides a general summary of
benefits. A more complete description of your benefits and the terms under which
they are provided will be in a Letter of Understanding, specifically drafted for
you.


We want you to feel supported, inspired and motivated to perform at your best –
because it’s only together that we can ignite curiosity in audiences in every
corner of the globe.


There are numerous personal, legal and tax issues that may need to be considered
with this amazing opportunity. Making well-informed decisions requires an
understanding of your benefits and your role in the process.


This guide is an explanation of benefits related to assignments and relocation;
it is not an employment offer or employment contract or a guarantee of continued
employment. The Company’s decisions regarding the application and interpretation
of the relocation benefits are final and the Company reserves the right to
change or cancel all or any part of these benefits at any time.


How to Use This Guide


•
Throughout this explanation of benefits look for this icon to make the most of
these awesome benefits and services. Let us know if you need any help along the
way!





•
FIRST REQUIRED ACTION

Please take the time to read this guide carefully as you are responsible for
understanding and adhering to guidelines. We want to deliver on our promise of
being a great place to work, and we’ll need your help.


International Relocation Counselor
Discovery (“the Company”) has relocation vendors to assist you in coordinating
aspects of your relocation. Upon receiving relocation authorization from the
Company, the selected vendor will assign a dedicated International Relocation
Counselor (“counselor”) who will be your primary point of contact throughout
your move. Your counselor will navigate you through the relocation process and
answer any questions. The section below on Expense Reimbursement Benefit
explains how to work with your counselor to make the most of this benefit.


Immigration and tax vendors may also be engaged to assist you in coordinating
these aspects of your relocation, if necessary. If your move requires
immigration or tax services, the Company will assist you.










International Permanent Relocation
5

--------------------------------------------------------------------------------



        
        


Planning
The Company encourages you to become fully involved in your relocation and to
work closely with the professionals hired to help you. The more actively you
participate the more effectively the relocation vendors can assist you. Planning
a move with a clear understanding of these benefits will also help to avoid
unpleasant surprises. The most successful moves are those that are well planned.


International Permanent Relocation
6

--------------------------------------------------------------------------------



        
        




Defining your Benefit                            
The Company provides a suite of CORE relocation and assignment benefits.
Examples of core benefits are immigration, transportation to your destination,
and tax services. Depending on the circumstances and business case, you may also
receive some FLEXIBLE benefits. At the start of your assignment or transfer, you
will receive a Letter of Understanding outlining the specific benefits you will
receive.


Your Benefit Package
A Permanent (or Indefinite) International Relocation benefit package is
available for new hires and for current employees.


If you are newly hired by the Company, the benefit package will help move you
and your goods from your point of origin or home location to your new place of
employment with the Company.


If you are a current employee, the Permanent Relocation benefits are available
if you are a permanent or indefinite country re-assignment – in other words, you
have accepted employment in a Company office or location other than your home
country. The relocation benefit package will help move you and your goods from
your point of origin or home location to your new place of employment with the
Company.


For current employees permanently transferred under a country reassignment,
note:
•
You will be treated as a local national in your hiring country for purposes of
compensation, taxes and benefits

•
You will be placed on local payroll, pay local taxes, social taxes and be
eligible for local benefits

•
You will no longer receive payroll, benefits or have taxes deducted from your
previous location

•
You will have the responsibilities and privileges of local employees

The use of the term “permanent” or “indefinite” is not intended to guarantee or
promise permanent employment with the Company.




Counting Years of Prior Service for Current Company Employees
If you are currently a Company employee with prior service, (not newly hired),
prior service with the Company may be counted towards any benefits or programs
based on years of service. Service credit applies to actively employed Company
employees at the time of the transfer. Former employees applying for
re-employment with the Company will be subject to Company policies on bridging
of prior service and may not be eligible for service credit.


•
ACTION REQUIRED: If you have unused accrued vacation time, or have questions on
your Incentive Compensation Plan (ICP), bonus, commission or equity, please
consult your HRM to determine how it will be delivered.



International Permanent Relocation
7

--------------------------------------------------------------------------------



        
        




General Terms and Conditions
Eligibility
You are eligible for assistance described if:
a)
You are a current, full-time employee, or a new hire, and

b)
You are requested to relocate by the Company and are designated as eligible to
receive these benefits

c)
You qualify for immigration support in the host country, if necessary

If you are receiving any relocation benefits through a third party such as your
previous employer or via your spouse/partner, you are required to disclose this
information to the Company. The Company, at its sole discretion, may offset or
withdraw any or all benefits for your relocation.


Eligible Dependents
For certain assignments longer than 183 days you may be eligible to be
reimbursed for qualifying expenses of any eligible dependent who accompanies
you.
Eligible Dependents– For purposes of accompanying you on an assignment or
relocation, eligible dependents include your:
•
current spouse (including a common-law spouse according to applicable law) or
domestic partner

•
any child age 18 or under who is in your legal custody or the custody of your
accompanying spouse or domestic partner and who depends upon you for financial
support

•
any unmarried son or daughter up to age 25 who is a registered full-time student
working toward a degree, who qualifies for immigration support



Confidentiality
Vendors may be based outside of your home country and/or the European Economic
Area (“EEA”) and therefore personal data may be processed or transferred outside
of your home country and/or the EEA for the purposes of administering your
assignment.


In order for our vendors to administer the provisions of this guide, the Company
provides certain employee information to vendors such as base salary, tax
information or information regarding dependents, should they be authorized to
accompany you. Our vendors and their employees are obligated to maintain the
confidentiality of your personal information and use it only for the purposes
set forth in this relocation guide.


















Personal Data Protection


International Permanent Relocation
8

--------------------------------------------------------------------------------



        
        


You should be aware that privacy laws in many countries may differ significantly
from those in your home country. These variations may impose legal requirements
and/or limitations on the access, processing, and transfer of personal data
(yours and others) while you are relocating or on assignment. In agreeing to the
relocation, you expressly consent to your personal data (and your family’s
personal data) being processed or transferred outside of your home country
and/or the EEA for the purposes of administering your assignment. Consult with
your host HRM for more information if you have questions.


Interpretation & Changes in Benefits
This guide establishes the criteria for receiving payment or reimbursement for
your relocation and/or assignment expenses. Expense limits and payment
guidelines are established by Human Resources and administered by the Global
Mobility team. This document provides most of the information you will need to
know about your benefits. However, the Company reserves the right to end,
suspend or amend these benefits at any time without notice. Further, the Company
retains the ultimate discretionary authority to establish and interpret the
provisions of this guide and determine eligibility for benefits.


Effective Date
This guide describes the provisions of Company Relocation Benefits effective as
of June 1, 2017. It replaces all relocation benefits and materials issued prior
to that date.


Assignment/Transfer Effective Date
If you are on temporary assignment, the effective start date and end date of
your assignment are determined by your business unit. Your effective start date
of a temporary assignment is typically the day you depart from your home
country. The effective end date is the day you return to your home country.


If you are a permanent transfer, the effective start date is determined by your
business unit. It is typically the hiring date in your hiring location.


The date at which point you begin receiving relocation benefits is agreed upon
and managed with the relocation vendor.


Exceptions
You must complete a Company Exception Request form to request any deviations or
exceptions from this explanation of benefits. Please see your counselor for
details. The Company Global Mobility team has the sole discretion to approve any
exception requests prior to any reimbursement. Neither your manager nor division
head has the authority to grant any exceptions to these benefits.


Letter of Understanding
Terms of your temporary assignment or relocation will be documented in a Letter
of Understanding.


•
ACTION REQUIRED: You must sign and return the Letter of Understanding before any
relocation services can start and any payments can be processed.





International Permanent Relocation
9

--------------------------------------------------------------------------------



        
        


N.B. If you are under an Employment Agreement, terms of relocation will be
documented in your Agreement. If you are under an Employment Agreement, we must
receive a copy of your Agreement before any relocation services can start and
any payments can be processed.


Relocation Repayment Agreement
Relocating an employee requires a substantial commitment by the Company.
Therefore, if you should elect to voluntarily terminate your employment with the
Company during the 12-month period immediately following your effective start
date in the new location, you will be required to repay the Company all
third-party costs incurred by the Company.


•
ACTION REQUIRED: You must sign and return a Relocation Repayment Agreement
before any relocation services can start and any payments can be processed.



If you are under an Employment Agreement and relocation repayment is addressed
in your agreement, or if your assignment is less than 12 months in duration, the
Repayment Agreement is not necessary.


Acknowledgement of Notice of Impact Statement
Current employees permanently relocating to a new country are localizing to the
host location.


•
ACTION REQUIRED: You must sign and return an Acknowledgment Notice of Impact
Statement on Individual Pension/Retirement Plan and Taxation acknowledging that
you are terminating from one entity and being hired into another entity.

Compensation & Benefits
Compensation, Benefits, Vacation, Social Security, Retirement, and Company
Holidays
You are placed on the hiring country’s payroll system and your compensation,
benefits, vacation, company holidays, social security, and retirement are based
on the hiring country’s compensation structure (base salary and bonus target).
The hiring country’s terms and conditions apply for company holidays as well as
for your healthcare. If you have questions, please see your hiring Human
Resources Manager (HRM) and Benefits team for an explanation of plans available.
If you are a current employee, refer to the HR pages of the One Discovery
Portal, specific to your hiring location to review what’s available in your
hiring country.


Healthcare Coverage
The hiring country’s terms and conditions apply for your healthcare. If feasible
and permitted, you may be authorized Medical, Dental, Vision, Medical Evacuation
and Repatriation benefits through International Expatriate Benefits plan. Please
see your HRM and Benefits team for details.






Business travel


International Permanent Relocation
10

--------------------------------------------------------------------------------



        
        


The Company provides business travel medical insurance through GeoBlue when
traveling for business outside your country of residence. Refer to the HR
section of the One Discovery Portal for details on GeoBlue Business Traveler
Insurance. The plan covers 100% of most professional medical services such as
doctor visits, surgeries, in hospital stays, and dental emergencies.


•
ACTION REQUIRED: Please enroll in the GeoBlue plan by visiting www.geo-blue.com.
The certificate Number or Group code for registration is QHG9999DISCO. If you
have any questions regarding this process, please call GeoBlue customer service
at 1.888.412.6403.



REMINDER FOR CURRENT EMPLOYEES:
•
ACTION REQUIRED: Remember to cancel parking or other automatic payroll
deductions specific to your home location for your assignment period.



Move days
You are allowed up to three (3) days off from work pre-or post-relocation to
attend to packing and/or settling-in. This benefit is to be agreed upon with
your HRM and hiring manager.


International Permanent Relocation
11

--------------------------------------------------------------------------------



        
        




Core Relocation Benefits
The following benefits are core relocation benefits available depending on the
circumstances and business case. Please see your relocation counselor for
details on your specific benefits.
    
At the start of your assignment your Letter of Understanding outlines amounts
and delivery of core benefits.


Expense Reimbursement Benefit
Your relocation counselor assists you with administering the reimbursement of
reasonable, necessary and properly authorized expenses covered under these
benefits. If you have questions about this process, please contact your
counselor.


You are expected to manage expenses at a conservative level and to be familiar
with which expenses are reimbursable and which are not. You will receive
additional information on reimbursable expenses under these benefits. The
Company, at its discretion, may choose not to reimburse, in full or in part, an
expense that is deemed unreasonable or excessive. All expenses, unless otherwise
specified, must be in accordance with the Company’s relocation/assignment
benefits. Receipts are required for all reimbursable expenses. Credit card
statements cannot be used in lieu of receipts.


Please contact your relocation counselor for assistance in setting up your
account for reimbursements, if applicable. It is important to remember:
•
Relocation expenses are separate and distinct from business expenses

•
Business travel and entertainment expenses should be incurred and submitted in
accordance with the Travel and Entertainment Policy

•
Relocation benefits are NOT business expenses and must not be treated the same
way as business expenses

•
If you incur a relocation-related expense on your COMPANY CORPORATE CREDIT CARD
in error, you should reconcile it as a personal expense on the corporate card
and then separately submit for reimbursement under the relocation expense
process

•
You should keep records and original receipts of all expenses, as this will
assist in the completion of home and host country tax returns at year-end

•
Cash payment may not be substituted or exchanged for any specific benefit unless
explicitly indicated

•
Any unused benefits are not interchangeable for or may not be replaced by any
other benefits or cash monetary value

•
All requests for reimbursements must be submitted on or prior to the last day of
the taxable year following the taxable year in which such expenses were
incurred. Please note: tax years may vary by country. Please seek further
guidance from your tax advisor

•
No expenses will be reimbursed or paid after one (1) year from start date in the
new location.





International Permanent Relocation
12

--------------------------------------------------------------------------------



        
        


If you have questions about this process, please contact your relocation
counselor.




Visa, Immigration, and Inoculations Benefits
Proper documentation to legally work in host location is essential.


The Company arranges and/or reimburses for:
•
Your visa application, including your work visa

•
Your authorized accompanying eligible dependents’ visas, as necessary (the
Company does not arrange special work visas for dependents, other than what is
available as an accompanying dependent)

•
Travel to and from the embassies/consulates for filing and obtaining immigration
approval

•
If necessary, reasonable meals and hotel costs

•
Visa photos

•
Inoculations required for travel to the host location



You and your authorized accompanying eligible dependents must pass all medical
examinations that the host or hiring country requires as a condition for
providing required visas, work permits, or both.


•
ACTION REQUIRED: You must have the legal right to work or perform duties in your
destination. Please work with the immigration counselor to ensure compliance.



Immigration services are available to keep you and the Company compliant. You
must have your immigration in place before work or duties are performed in your
destination.


•
ACTION REQUIRED: On your first day of work in your destination, you must present
your immigration documentation to local HR.



International Permanent Relocation
13

--------------------------------------------------------------------------------



        
        




Travel Benefits
Company Travel Services
This relocation guide governs in conjunction with Entity Level Control Policy
Manual ELCPM 130 – 1 Corporate Travel and Entertainment Policy (Travel Policy).


•
ACTION REQUIRED: If you are a current employee, assignment travel arrangements
must be booked through the Company’s Travel Services Department per Travel
Policy.





•
ACTION REQUIRED: If you are newly hired by the Company and don’t have the Travel
Policy, please coordinate travel and reimbursement with your relocation
counselor.



Assignment Trip/Final Trip
The Company covers assignment trip expenses including:
•
Assignment Trip: One-way airfare per Travel Policy in effect at the time. Class
of travel in line with Travel Policy in effect at that time. Class of travel for
dependents to be the same as yours (or per instructions from your manager)

o
Reasonable hotel and taxi for the final trip from the home location to the host
location (per Travel Policy)

o
Actual meal expenses will be reimbursed after submission of receipts. The
allowable daily amounts are based on Travel Policy, dependents under 18 are
reimbursed up to 50% of the allowable daily amounts

•
Excess Baggage: Excess checked baggage fees for two additional bags beyond the
number of bags permitted without charge by the airline (four additional bags if
you are traveling with dependents)

If you need temporary housing or short stay accommodations, please refer to the
Temporary Living section for meal allowances and payments.


International Permanent Relocation
14

--------------------------------------------------------------------------------



        
        




Temporary Living Pre-Departure & Post-Arrival
Corporate Housing
You’ve packed up your house and are ready to move, but you haven’t found a place
in your host location? Not a problem! Corporate housing is provided through
Company-approved properties. Housing is paid for on your behalf. Corporate
housing offers:
•
Fully furnished apartments including linens, utilities, internet access, crib
costs, telephone service with the exception of long-distance personal phone
calls, television, and depending on the location, one parking space. The size of
the apartment will be in line with your family size, not to exceed 3 bedrooms

•
If corporate housing is not available or doesn’t have a kitchen or laundry
facilities, the Company will reimburse reasonable meal and laundry expenses
based on the Travel Policy. Children under 18 are reimbursed up to 50% of the
allowable daily amounts

•
The Company provides up to sixty (60) days of temporary living accommodations in
any combination of the home and host country depending on your needs

•
Personal long-distance telephone charges, meals, laundry and other incidentals
are at your expense.



Short-Stay Accommodations
If corporate housing is not available, you may be authorized up to two (2) weeks
in the home and/or host country in a Company preferred hotel.
•
The daily hotel rate cannot exceed the Travel Policy maximum hotel rate

•
If you stay in a hotel, the Company will reimburse reasonable meal and laundry
expenses based on Travel Policy. Children under 18 are reimbursed up to 50% of
the allowable daily amounts



Furniture Rental Option
If you signed a long-term lease and would prefer to move directly into the
long-term lease accommodation, the Company will provide a furniture rental
package in lieu of temporary corporate housing accommodations. The benefit is
for the same duration as your temporary accommodations benefit.
The Company will not pay cash settlement in lieu of furniture rental or
temporary living accommodations.
Interim Transportation Pre-Departure & Post-Arrival
Interim transportation to and from work for up to 30 days in any combination of
your home or host/hiring country may be authorized.


At the start of your assignment your Letter of Understanding outlines the
interim transportation you will receive and/or an estimate of the allowances, if
applicable.






International Permanent Relocation
15

--------------------------------------------------------------------------------



        
        






Moving Household Goods
Air Shipment of Personal Goods
For assignments greater than six months, Company may pay or reimburse for an air
shipment up to 300 pounds per adult (100 pounds per child) to transport personal
belongings.


Shipping Household Goods
Company may provide a shipment of Household Goods (HHG) as follows:
•
Single Employee and Employee plus one (1) dependent: one (1) 20-foot container
(or equivalent in cubic feet/meters)

•
Employee plus two (2) or more dependents: one (1) 40-foot container (or
equivalent in cubic feet/meters)

Moving expense only apply for moving HHG once from home country residence or
location to host/hiring country residence or location. Delivery of HHG must be
arranged for business days to avoid additional charges. Should circumstances
require a weekend delivery schedule, please contact your counselor.


The following goods and services are not covered. The Miscellaneous Expense
Allowance (MEA) benefit explained below is provided to cover these types of
expenses.
•
Appliances

•
Picking up or dropping off furnishings of secondary homes or items in storage

•
Shipment of hazardous materials such as explosives, chemicals, flammable
materials, firearms, garden chemicals

•
Shipment of hot tubs/spas, sheds, aboveground pools

•
Valuables such as jewelry, currency, dissertations or publishable papers, and
other collectibles or items of extraordinary value

•
Removal, disassembling or installation of carpeting, drapery rods, storage sheds
or other permanent fixtures

•
Shipment of boats, recreational vehicles and unusually heavy or cumbersome hobby
materials

•
Pickups or deliveries at any location other than your primary residence

•
Special packing or transportation of frozen foods, plants, wine collections or
other perishables

•
Moving or shipping items such as trees, shrubs, construction materials,
firewood, livestock and other non-domestic and domestic animals

•
Tips or other gratuities to the moving company’s employees

•
Any services performed by you, your dependents or relatives

•
Special charges associated with assembly or disassembly of personal furnishings
(exclusive of beds), antiques, specialty items, satellite dish/antennae, swing
sets, patio furniture, or other outdoor fixtures

•
Unpacking assistance (organizing, maid, hanging, fixing to walls, etc.);
assembly of items that had to be disassembled before shipping will be covered
(exclusive of beds, which is covered)

•
Cost to board, ship, and quarantine pets (your counselor can provide
recommendations for pet transportation services)



International Permanent Relocation
16

--------------------------------------------------------------------------------



        
        




Furniture Allowance in Lieu of Shipment of Household Goods Option
The furniture allowance is meant for the purchase of furniture and household
goods; however, the use of the allowance is at the employee’s discretion.
Receipts will not be necessary for reimbursement, but as with all expenses
relating to relocation, it is recommended that receipts be kept and tracked for
year-end purposes. Please see your relocation counselor or tax advisor for
additional information regarding keeping receipts associated with relocation.


If you would like to opt for a furniture allowance in lieu of shipment of
household goods, the option is available under the following guidelines.
•
Allowance must:

o
be based on the home/host locations

◦
not exceed the cost of the surface shipment

◦
be delivered at the start of the assignment via payroll

•
Allowance is not grossed up and applicable taxes will be withheld at the time of
payment



Surface Shipment in lieu of Air Shipment Option
The air shipment may be combined with a surface shipment if the cost of the
combined surface shipment does not exceed the cost of the air plus surface
shipments.


If the cost of a combined shipment exceeds the cost of the individual shipments,
the employee needs to pay the difference out-of-pocket.


In-transit Storage
Storage of goods is provided as needed for the duration of your temporary
housing stay only. You may use any combination of the storage benefit between
the home and host country.


You should be aware that not all household goods can be transported
internationally due to limitations in the host country, and may require
long-term storage at your expense (for which you received the MEA). Your
relocation counselor can provide you with specific limitations pertinent to your
relocation.


Destination Services Benefits


Home-Finding & Settling-In Services Program
Depending on location and your family size, the Company may sponsor a program in
the host/hiring country using a preferred vendor to assist you with finding a
longer-leased property, and settling-in services. Please see your relocation
counselor to assist you with coordination of the following benefits, if
applicable.
Examples of home-finding services include:
•
Visiting properties

•
Vetting leases

•
Making security deposits

•
Setting up monthly rental payments





International Permanent Relocation
17

--------------------------------------------------------------------------------



        
        


Settling-in services may include assistance for the employee and spouse/partner
with anything that is necessary to carry out business and home-related tasks in
the host/hiring country, such as:
•
Emergency procedures (police, emergency room, walk-in ambulatory care
procedures)

•
Local government registration, if applicable

•
Banking and school registration assistance

•
Driver license/auto registration, plus explanation of auto insurance

•
Shopping fundamentals (grocery, appliance, furniture stores)

•
Medical facility(s) options (doctor visits, medical insurance process)

•
Community referrals (doctors, dentists, insurance agents, etc.)

•
Network into international community (clubs, organizations)

•
Recreation/leisure options & places of worship

•
Rental Furniture assistance, if needed



Mail Forwarding Service
•
You may be eligible for a mail forwarding service for the first three (3) months
of transfer. Please consult with your relocation counselor for details and
coordination of this service.



Miscellaneous Expense Allowance (MEA)
A Miscellaneous Expense Allowance (MEA) is provided for expenses and incidentals
not covered by the relocation benefits provided by the Company.
The following expenses and services, if required, are not eligible for
reimbursement and are expected to be paid by the employee from the Miscellaneous
Expense Allowance (MEA):


•
Boarding or shipment of pets

•
Appliances including TVs or electrical items that cannot transfer to a foreign
country

•
Replacement appliances, if applicable

•
Extra pickup/drop off of household goods

•
Excess shipping or special packing costs, duty tax

•
Long-term storage

•
Replacement automobile(s)

•
Driver’s licenses

•
Telephone costs

•
Extended temporary housing above relocation benefit limits

•
Additional tax consultation services above and outside relocation benefit limits

The MEA is subject to applicable withholdings, is not tax protected, is not
eligible for tax gross-up and is paid net of any wage or income taxes. This
payment is delivered via payroll at the start of the assignment or relocation.
The MEA is based on the duration of the assignment or type of transfer.
The MEA is based on one-month’s salary, not to exceed USD $25,000 (or
home-country currency equivalent at current exchange rates).


International Permanent Relocation
18

--------------------------------------------------------------------------------



        
        




Tax Benefits


Tax Counseling/Tax Return Preparation
The Company provides tax consultation with a designated accounting firm for
assignments and transfers with multi-jurisdictional tax obligations as a result
of their assignment or transfer.
For assignments, this benefit is provided for each year in which you receive
assignment-related compensation and benefits.
For Permanent transferees, this benefit is for the year of transfer and
following year (if required). The allowance for the tax consultation and tax
filing fees related to your relocation depends on the home and host/hiring
country. If you prefer to use your own tax provider, you will be eligible for
reimbursement through the relocation provider for tax service fees, up to the
allowance cap, upon submitting receipt for payment.
A tax “menu” will be provided to you outlining the specific benefits authorized.
•
It is your responsibility to work with the designated accounting firm so that
you are aware of all applicable tax implications as a result of your relocation.
You are responsible for submitting any required tax filings and any associated
payments.

•
The tax consultation benefit is only provided for tax services related to you
and your relocation between the home country and the host country. Tax advice is
for the employee only and spouses are not covered under this benefit

•
The designated accounting firm will be paid on your behalf up to the maximum
benefit authorized depending on your home and host locations

•
Any tax advisor services that are in excess of the allowance will be your
responsibility

•
This benefit will be provided for each year in which you receive
assignment-related compensation. It is not an on-going benefit for permanent
transfers



•
ACTION REQUIRED: If you require tax services, you must sign and return the tax
menu in order for services to commence.

Tax Gross-up Benefit
If you are taxed on relocation benefits in the home or hiring country, the
Company may offset the additional tax burden on those items deemed imputed
income in accordance with governing tax laws. The Company will provide this
benefit to you in the year immediately following the assignment year and once
tax returns have been filed and completed. This benefit payment is grossed up
for taxes.

•
ACTION REQUIRED: If you require tax gross-ups, you must sign and return the tax
menu in order for gross-up services to commence.











IRS Code Section 409A Compliance


International Permanent Relocation
19

--------------------------------------------------------------------------------



        
        


Although the Company does not guarantee any particular tax treatment relating to
the benefits provided under these Relocation Benefits, it is intended that such
payments and benefits be exempt from, or comply with, U.S. Tax Code Section
409A. All taxable expenses or other reimbursements under these benefits shall be
payable in accordance with the Company's policies in effect from time to time,
but in any event, shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by or on behalf
of, and no such reimbursement or expenses eligible for reimbursement in any
taxable year shall in any way affect the expenses eligible for reimbursement in
any other taxable year. The right to such expenses and reimbursements shall not
be subject to liquidation or exchange for another benefit, payment, or
reimbursement.


International Permanent Relocation
20

--------------------------------------------------------------------------------



        
        




Flexible Benefits
The following benefits are flexible options and available depending on the
circumstances and business case. Please see your relocation counselor for
details on your specific benefits.
    
At the start of your assignment your Letter of Understanding outlines amounts
and delivery of flexible benefits, if applicable.


Pre-Acceptance Trip
Prior to accepting an offer of employment, the Company may provide you and your
spouse/partner (no children, dependents, or other relatives) one trip, not to
exceed 7 days including travel time, to the potential hiring location to tour
the area, view housing options, and meet with local school officials (if
necessary).


Home-Finding Trip
Prior to relocating, the Company may provide you and your authorized dependents
one trip, not to exceed 7 days including travel time, prior to moving to secure
a residence. Expenses for extended dependents or other third parties (in-laws,
parents, siblings, uncles or aunts, nanny, etc.) are not eligible for
reimbursement and you may not substitute an extended family member or other
third party in lieu of children, spouse or partner. Any expenses associated with
extended, non-authorized dependents will not be reimbursed.
The Company may reimburse Pre-Acceptance and/or Home-Finding trip expenses
including:
•
Airfare per Travel Policy in effect at the time. Class of travel for your
spouse/partner is based on the class of travel for which you are eligible and in
line with Travel Policy in effect at that time

•
Hotel room rates per Travel Policy will be reimbursed to eligible trip
participants

•
Taxi/rental car will be reimbursed to eligible trip participants

•
Actual meal expenses will be reimbursed after submission of receipts per Travel
Policy

•
For Home-Finding travel: Actual meal expenses will be reimbursed after
submission of receipts per Travel Policy; children under 18 are reimbursed up to
50% of the allowable daily amounts

•
Childcare costs may be reimbursable during the Pre-Acceptance and the
Home-Finding trip if you have children remaining at home. This is payable only
in the event that qualified providers are used and is not payable to dependents.

The Company may provide an Accompanied Program using a preferred Destination
Service provider to assist in locating suitable housing or school orientation
during either trip.
You will work with the relocation or school specialist in advance to arrange
school visits.
If a Pre-Acceptance or Home-Finding Trip is not taken, you will be provided with
Destination, Home-Finding, and/or School Search Services upon arrival at your
destination.
Approval of Pre-Acceptance or Home-Finding trips is determined solely at the
discretion of the Company based on needs and circumstances.


International Permanent Relocation
21

--------------------------------------------------------------------------------



        
        


If a Pre-Acceptance trip has been taken, the Home-Finding Trip may be modified
or waived by the Company.
Lease Breakage
If you are a renter, it is your responsibility to provide the landlord with the
proper and required notification to terminate the lease per the lease agreement.
Lease breakage costs may be reimbursed only if you are not able to provide the
required advance notification. If a lease termination penalty is incurred, you
may be reimbursed up to a maximum of three (3) months of reasonable and actual
rent. A copy of the original lease and proof of payment is required for
reimbursement.


Loss on Sale of Vehicle
Loss on the sale of vehicle(s) owned by you is provided for up to two (2)
vehicles and capped at USD $2,500/one (1) car and USD $5,000/ two (2) cars (or
home-country currency equivalent at current exchange rates). You may be
reimbursed for the difference between the documented appraised value and the
actual sale amount not to exceed the maximum amounts noted.
Generally, automobiles are not transported to the hiring country. However, the
shipment of an employee’s car may be provided if you are permanently relocating
within country or intra-regionally.


Cultural Training
The Company may coordinate or reimburse for the cost of a two-day cultural
training program. Training may be provided in the home location prior to
departure or at the host/hiring location upon arrival. Training is designed for
adults and services are based on a needs assessment. Please see your counselor
for eligibility and details.


Language Training
The Company may coordinate or reimburse the cost of language training. Training
may be provided in the home location prior to departure or at the host/hiring
location upon arrival. Training is designed for adults and services are based on
a needs assessment. Please see your counselor for eligibility and details.


Spouse or Partner Career Counseling
The Company may coordinate or reimburse for the cost of counseling or
outplacement services for working spouses/partners during the initial year of
the transfer using preferred vendors. Spouse/partner transition assistance will
help the accompanying spouse/partner acclimate to the host/hiring country/area.
Services are based on a needs assessment, the host/hiring country visa
requirements, and the spouse/partner’s objectives. Support can be provided for
job search, pursuing education, training, volunteer opportunities or other
career development pursuits. Please see your counselor for eligibility and
details.


School Search for Accompanying Dependents
Assistance in finding the proper school for your accompanying eligible dependent
children may be authorized. Services are based on a needs assessment. Please see
your counselor for eligibility and details.






International Permanent Relocation
22

--------------------------------------------------------------------------------



        
        




Resignation & Termination
If you are under an Employment Agreement, please refer to your agreement for
terms of Resignation and Termination.


Voluntary Resignation Personal Hardship
If you resign from the Company due to a personal hardship, the Company may
repatriate you and eligible dependents to your home country. Any
Company-sponsored visas will be revoked.
Personal hardships may include, but are not limited to, divorce, a death in the
family, a serious illness or a condition that requires treatment in the home
country or a situation that renders you unable to continue employment. You must
notify the Company of your request to repatriate and provide sufficient
information for the Company to determine whether a personal hardship exists. If
approved, you will have up to six (6) months from your termination date to use
these benefits, subject to any visa requirements.
Repatriation under personal hardship will be evaluated on a case by case basis
and may include tax services, if necessary, until the Company deems all required
tax compliance, equalization or reconciliations are satisfied.
Under these circumstances, the Repayment Agreement may be waived.


Voluntary Resignation
If you voluntarily resign, you will forfeit remaining or on-going benefits. Any
Company-sponsored visas will be revoked. Voluntary resignation also may violate
the Repayment Agreement and subject you to reimburse the Company for some of the
costs incurred by the Company in your assignment (MEA, relocation expenses, and
travel expenses). Refer to your Repayment Agreement.


Involuntary Termination Not for Cause
If you are terminated within the first 12 months of transfer due to a job
redundancy, reduction in force, job elimination, or for any other reason except
“For Cause,” any Company-sponsored visas will be revoked; and, relocation
benefits may include:
•
Lease breakage up to three months

•
Transportation of you and eligible family members and shipment of your goods to
your point of origin or “home” location

•
Miscellaneous Expense Allowance (in the case of relocation only) up to two-weeks
salary not to exceed USD $10,000 (or home-country currency equivalent at current
exchange rates). The MEA is subject to applicable withholdings, not tax
protected, not eligible for tax gross-up and is paid net of any wage or income
taxes. This payment is delivered via payroll upon termination and relocation. If
you are being relocated to another location by the Company, and the relocation
package includes an MEA, you may receive either the termination MEA or the
relocation MEA, not both.

•
Tax services for year of transfer for Company-related compensation or until
Company deems all required tax compliance is satisfied





International Permanent Relocation
23

--------------------------------------------------------------------------------



        
        


Any severance benefits will be in accordance with the Company policy that is in
effect at that time.
•
ACTION REQUIRED: You have four (4) weeks to notify the Company of your intent to
use repatriation benefits and you will have up to three (3) months from your
termination date to use this benefit, subject to visa requirements.

Termination for Cause
If you are terminated for Cause during your assignment, as defined by Company
policy, you are not eligible for repatriation benefits except as may be required
by law. Any Company-sponsored visas will be revoked. Tax preparation services
may continue to be required until the Company’s tax provider deems all required
tax compliance and/or tax equalization obligations are satisfied. This may
require you to remit payment for costs incurred for your relocation. “For Cause”
shall mean the commission of any of the following acts in Company’s sole
determination:
•
the conviction of, or nolo contendere or guilty plea to, a felony (whether any
right to appeal has been or may be exercised)

•
conduct constituting embezzlement, material misappropriation or fraud, whether
or not related to employee’s employment with the Company

•
conduct constituting a financial crime, material act of dishonesty, or conduct
in violation of Company’s Code of Business Conduct and Ethics

•
improper conduct substantially prejudicial to the Company’s business or
reputation

•
willful unauthorized disclosure or use of Company confidential information

•
material improper destruction of Company property

•
willful misconduct in connection with the performance of your duties

•
conduct inconsistent with the general policies and practices of the Company



International Permanent Relocation
24

--------------------------------------------------------------------------------



        
        


•



Definitions
Accompanied – The employee is accompanied if the business has authorized an
eligible dependent to travel with the employee at the Company’s expense to the
host location.
Base Salary – The regular compensation, determined by the business, that the
employee receives as part of the regular salary payment to do the job required
within the hours agreed excluding shift, overtime, bonuses, allowances,
premiums, and benefits.
Counselor – Relocation counselor designated to assist the employee with
relocation benefits.
Designated Accounting Firm (DAF) – The firm the Company selects to provide the
employee with tax services while on assignment.
Designated Cost-of-Living Data Firm (DCF) – The firm the Company selects to
provide cost-of-living data, including goods and services, transportation, and
housing allowances.
Designated Relocation Firm (DRF) – The firm the Company selects to provide the
employee with relocation and destination services.
Eligible Dependents – for purposes of accompanying the employee on an assignment
or relocation, eligible dependents include the:
•
current spouse (including a common-law spouse according to host country law) or
domestic partner;

•
any child age 18 or under who is in the legal custody or the custody of the
accompanying spouse or domestic partner and who depends upon the employee for
financial support;

•
any unmarried son or daughter through age 25 who is a registered full-time
student working toward a degree.

Emergency Medical Services Firm – The firm the Company selects to provide the
employee and the authorized accompanying Eligible Dependents with medical
assistance, including referrals, hospital admittance assistance, and evacuation
when medically necessary. The employee qualifies for such services when the
employee is on assignment or international business travel.
Global Mobility – The corporate organization that administers international
assignments and relocations.
Global Mobility International Assignment Request on HR Desktop – The system the
business uses to initiate the international assignment and to establish the
compensation and relocation package for such assignment.
Gross-up A mathematical calculation to determine the gross salary from the net
salary (before income tax and social contributions).
Home Location, Host Location, and Hiring Location – The home location is the
point of origin from which we hire the employee and from which the employee
transfers. The host location is any location in any other country where the
employee works on a temporary assignment. The hiring location is the country
where the permanent transferee or a new hire is being relocated at the start of
employment.
Household goods – Household items, including furniture and personal effects that
are sent by sea, air, and/or ground to and from the host location.
Housing benefit/allowance/differential – Financial assistance related to the
provision of accommodations in the host country for the assignee and
accompanying family. This allowance may or may not be expressed as the total
cost of foreign housing, or alternatively as the foreign housing cost net of a
home country housing norm.
Housing offset/norm/notional expense/contribution – An approximation of typical
home country housing costs that would normally be borne by employees of the same
base salary and family size in the home location.


International Permanent Relocation
25

--------------------------------------------------------------------------------



        
        


Hypothetical/tax norm – Under the process of tax equalization, the assignee’s
share of his or her worldwide tax burden. This is normally determined by
estimating the amount of taxes that the employee would have paid had he remained
in the home country.
Immediate Family – For purposes of emergency leave, the immediate family
includes:
•
parents, including step parents or an individual who stood in place of a parent
to the employee when the employee was a child;

•
current spouse (including a common-law spouse according to host country law) or
domestic partner;

•
children, step children, and their current spouses;

•
siblings, step siblings, half siblings, and their current spouses;

•
grandparents, step grandparents, grandchildren, and step grandchildren;

•
current spouse’s or domestic partner’s parents (as defined above), grandparents,
step grandparents, children, step children, grandchildren, and step
grandchildren;

•
current spouse’s or domestic partner’s siblings, step siblings, half siblings
and their current spouses.

Incidental Expenses – Laundry; dry cleaning; and fees and tips given to porters,
baggage carriers, bellhops, and hotel maids.
Letter of Understanding – An agreement letter signed by the employee
acknowledging the terms and conditions of the relocation. The letter is prepared
by Global Mobility and outlines the authorized benefits, allowances, and terms
and conditions of the assignment.
Localization/localizing – The transitioning of an assignee to an employment
status/ package in the host country equivalent to that of host country
nationals. The length of transition may vary.
Partner – Meets a) the requirements of a domestic partner in the home location
for purposes of establishing benefit-related entitlements under the Company’s
compensation and benefit guidelines, and b) the legal requirements of a domestic
partner in the host location for purposes of immigration as an accompanying
partner.
Per Diem – A cash payment to an employee to cover certain temporary living
expenses, usually meals, hotel, and incidental expenses, expressed as a daily
rate.
Point of Origin – The city and home country of primary residence in which the
employee resides when selected for the assignment, or the city and country
determined by the business if the employee is selected for the assignment while
outside of the home country.
Reasonable – While a precise definition of "reasonable" is not possible, by
applying sound business judgment to various indicators–such as economy, business
objectives, facts and circumstances, necessity, and availability of
alternatives–an opinion can be formed as to the action or cost a prudent person
could have reasonably been expected to take or incur under similar
circumstances.
Relocation Repayment Agreement – An agreement letter between Company and the
employee whereby the employee acknowledges and agrees to the circumstances under
which the employee is responsible for repayment of the relocation.
Tax equalization/equalize – A compensation methodology for calculating the
assignee’s share of his or her worldwide tax burden by attempting to ensure that
the employee is financially “no better or worse off” than he or she would have
been had the assignment not taken place.
Unaccompanied – The employee is unaccompanied if the employee does not have
eligible dependents or if an eligible dependent authorized to travel with the
employee at the Company’s expense to the host location does not accompany the
employee.


International Permanent Relocation
26

--------------------------------------------------------------------------------



        
        














































International Permanent Relocation
27